DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claims 7 and 11 are objected to because of the following informalities:  in claim 7, line 3, “the one or air-springs” should apparently read, “the one or more air-springs”, and is so construed by the examiner; and in claim 11, lines 2 and 3, “an power controller” should read, “a power controller” for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 to 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 2ff, “. . . sensors [plural] configured to detect a pressure [singular] associated with the plurality of air-springs [plural]” is indefinite in that it is 
In claim 7, lines 2 to 4, “pressure sensors [plural] configured to detect the pressure [singular] associated with the one or air-springs positioned proximate each corner” is indefinite in that “the pressure” is unclear with no antecedent basis, it not being clear which single pressure possibly associated with one or [more] air-springs applicant is referring to.
In claim 15, lines 3 and 4, “to separately detect the pressure in the one or air-springs positioned proximate each corner” is indefinite in as much as “separately” is not understandable by the examiner when there may be one or more  air-springs at each corner (e.g., does this mean that a pressure at/proximate each corner is separately detected, even if each corner has two connected air-springs with a single detected pressure, or that the pressure in each air-spring in the corner is separately detected, or something else?)  The meaning of this language is also not explained in/ascertainable from the specification.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al.1 (Japan, 2011-205849) in view of Oldridge (2016/0318501).
Takagi et al. (JP, ‘849) reveals:
per claim 1, an electric vehicle [e.g., FIG. 1], comprising:
an electric motor [e.g., 8] configured to provide traction for the electric vehicle;
a suspension system [e.g., as would have obviously been provided on any “automobile” (paragraph [0017]) or other electric vehicle having a driver (paragraph [0019]), e.g., in order to connect the vehicle (body) to its wheels and/or to allow relative motion between the vehicle (body) and wheels, as was well-known and conventional];
a control system [e.g., FIGS. 1 and 2[2]] configured to:
receive operator input data indicative a desired torque [e.g., from the accelerator operation amount detector 3 and the brake operation amount detector 4 in FIGS. 1 and 2, to obtain a torque basic value Tb (output from the torque basic value calculation unit 11)];
receive data indicating the estimated total vehicle weight [e.g., obtained from the fluctuation amount estimation unit 12];
determine the torque instruction value [e.g., as the sum of the torque basic value Tb and e.g., the vehicle weight correction torque ΔTm calculated as in paragraphs [0034], [0035], etc.] based on (a) the operator input data [e.g., used to obtain the torque basic value Tb] and (b) the data indicating the estimated vehicle weight [e.g., the estimated total vehicle weight input at 13 in FIG. 2]; and
direct the torque instruction value [e.g., Tc output from 13/1 to the electric motor control circuit 2 (obviously containing an inverter, as was well-known and fully conventional for electric vehicles) in FIG. 1] to the electric motor control circuit;
Takagi et al. (JP, ‘849) may not expressly reveal that the electric vehicle included a suspension from which was provided the estimated total vehicle weight signal, or that the electric motor control circuit 2 included an inverter, and that the torque instruction value output to the electric motor control circuit 2 would been an inverter signal that would have been directed to the inverter for controlling the torque of the electric motor 7 according to the torque instruction signal provided to the motor control circuit 2.
However, in the context/field of a similar electric vehicle power management driver control system which calculates new electric motor torque curve profiles based on both vehicle mass changes and road grade changes, Oldridge (‘501) teaches that the vehicle may be a bus (paragraph [0001]), that the vehicle mass may be determined using one or more (Kiepe EGP[3]) “mass sensor(s)” (36) (paragraph [0042]) that measures the pressure in/of a pneumatic vehicle suspension (or alternately, by a Kiepe EGM[4] an electronic weight transducer that converts [suspension] spring deflection into voltage and current signals), that the road grade may be calculated from a measurement  of a vehicle inclinometer (38), that the vehicle may include inverters (60), and that the motor torque controlling signal (74) may be sent by the system controller (12) to respective inverter for controlling [the torque of] the motor (paragraph [0053]), as is/was well-known and conventional.
It would have been obvious at the time the application was filed to implement or modify the Takagi et al. (JP, ‘849) electric vehicle control apparatus and method so that, in order to obtain (e.g., for output at 12 in FIG. 2) the estimated total vehicle weight and the road gradient estimate in Takagi et al. (JP, ‘848), one or more mass sensor(s) and an inclinometer, as chassis/body sensors 32 of the electric vehicle, would have been utilized as taught by Oldridge (‘501), with the mass sensor(s) (36) obviously being associated with and/or connected to and/or part of a pneumatic suspension or a mechanical spring suspension obviously used for/with the vehicle such as a bus, as taught by Oldridge (‘501), and so that the motor control circuit 2 would have included a conventional inverter (60), as taught by Oldridge (‘501), and so that the torque of the motor 7 would have been controlled by the control driving force controller 1 providing the torque instruction value (Tc) to the inverter of the motor control circuit for controlling the motor’s driving torque (force) by means of the inverter’s output currents, as taught by Oldridge (‘501) and as was fully conventional, in order that the vehicle would be provided with a conventional suspension for connecting the vehicle chassis/body with the vehicle wheels, in order that conventional vehicle (mass/inclination) sensors would be used for providing the estimated total vehicle weight and the gradient estimate in conventional ways, in order that conventional motor control circuits (including inverters) would be used to control the vehicle driving motor 7, as a substitution of art recognized equivalents for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Takagi et al. (JP, ‘849) electric vehicle control apparatus and method would have rendered obvious:
per claim 1, a suspension system [e.g., the pneumatic or mechanical spring suspension, as taught at paragraphs [0042] and [0043] of Oldridge (‘501)];
an inverter operatively coupled to the electric motor [e.g., as taught at [12,] 60, 62 in Oldridge (‘501)], the inverter being configured to control the electric motor based on an inverter signal [e.g., the motor control signal(s) 74 as shown in FIG. 1 of Oldridge (‘501)]; and
a control system [e.g., 1 in Takagi et al. (JP, ‘849) and 12 in Oldridge (‘501)] configured to:
receive data from the suspension system [e.g., from the vehicle mass sensor(s) 36 and the inclinometer(s) 38, in Oldridge (‘501) for providing the estimated total vehicle weight and the gradient estimate (for input to 13) in Takagi et al. (JP, ‘849)];
determine the inverter signal [e.g., the torque instruction value Tc in Takagi et al. (JP, ‘849), output as the motor control signals 74 to the inverter(s) 60 in Oldridge (‘501), for controlling the driving torque (force) of the motor 7 in Takagi et al. (JP, ‘849) in a well-known manner] based on (a) the operator input data [e.g., from which the torque basis value Tb was calculated (at 11) in Takagi et al. (JP, ‘849)] and (b) the data from the suspension system [e.g., from the mass sensor(s) 36 connected to/associated with/ etc. the vehicle’s suspension, as taught by Oldridge (‘501)]; and
direct the determined inverter signal to the inverter [e.g., as shown by the motor control signals 74 in FIG. 1 of Oldridge (‘501)];
per claim 2, depending from claim 1, wherein the control system is configured to determine a weight of the electric vehicle based on the received data from the suspension system [e.g., based on the signal from the mass sensor(s) 36, in Oldridge (‘501)];
per claim 4, depending from claim 1, wherein the control system is configured to determine a torque request signal [e.g., Tb in Takagi et al. (JP, ‘849)] based on the received operator input data [e.g., as output from 11 in FIG. 2 of Takagi et al. (JP, ‘849)], and modify the determined torque request signal [e.g., at 13 in FIG. 2 of Takagi et al. (JP, ‘849)] based on the received data from the suspension system [e.g., based on the estimated total vehicle weight received at 13 in FIG. 2 of Takagi et al. (JP, ‘849), obviously from the suspension mass sensor(s) 36 as taught by Oldridge (‘501)] to produce the inverter signal [e.g., to produce the torque instruction signal Tc (called “Torque reading” in the footnoted Google translation above) that is output to the motor control circuit 2 by the control driving force controller 1];
per claim 9, depending from claim 1, further including an accelerator pedal [e.g., 3 in Takagi et al. (JP, ‘849)] and a brake pedal [e.g., 3 in Takagi et al. (JP, ‘849)], wherein the received operator input data includes data corresponding to a position of one or both of the accelerator pedal and the brake pedal [e.g., as shown and described with respect to FIGS. 1 and 2 in Takagi et al. (JP, ‘849); see e.g., paragraphs [0024], [0030], [0031], etc.];
per claim 10, depending from claim 1, wherein the electric vehicle is a bus [e.g., paragraph [0001] in Oldridge (‘501)];
per claim 17, a method of operating a vehicle, comprising:
receiving data indicative of a requested torque from an accelerator pedal of the vehicle [e.g., as at 11 in FIG. 2 of Takagi et al. (JP, ‘849)];
receiving data indicative of vehicle weight [e.g., as at 13 in FIG. 2 of Takagi et al. (JP, ‘849)] from a suspension system of the electric vehicle [e.g., from the mass sensors 36 in Oldridge (‘501) connected to/associated with/etc. the respective suspension components of the vehicle];
determining a torque request signal [e.g., the torque instruction value (Tc) as output at 13 in FIG. 2 of Takagi et al. (JP, ‘849)] based on (a) the received accelerator pedal data [e.g., based on Tb received from 11 in Takagi et al. (‘849)] and (b) the received data from the suspension system [e.g., the signal from the mass sensor(s) 36 in Oldridge (‘501)]; and
controlling a power source of the vehicle [e.g., the motor 7 in Takagi et al. (JP, ‘849)] based on the determined torque request signal [e.g., the torque instruction value (Tc) as output at 13 in FIG. 2 of Takagi et al. (JP, ‘849)] to produce torque;
per claim 18, depending from claim 17, wherein determining the torque request signal includes (i) determining a first signal based on the received data from the accelerator pedal [e.g., Tb as output from 11 in FIG. 2 of Takagi et al. (JP, ‘849)] and (ii) modifying the determined first signal based on the received data from the suspension system to produce the torque request signal [e.g., as modified based on the estimated total vehicle weight received at 13 in FIG. 2 of Takagi et al. (JP, ‘849), obviously from the suspension mass sensor(s) 36 as taught by Oldridge (‘501)];
per claim 20, depending from claim 17, further including determining the vehicle weight from the received data from the suspension system [e.g., as taught by Oldridge (‘501) and Mettrick et al. (‘717)];
Claims 3, 5 to 8, 11 to 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Japan, 2011-205849) in view of Oldridge (2016/0318501) as applied (for example) to claim 1 above, and further in view of Mettrick et al. (2018/0304717).
Takagi et al. (JP, ‘849) as implemented or modified in view of Oldridge (‘501) has been described above.
The implemented or modified Takagi et al. (JP, ‘849) electric vehicle control apparatus and method may not explicitly reveal that e.g., a vehicle weight distribution is determined, a plurality of pressure sensors are used to detect pressure, that one or more air-springs are provided e.g., proximate each corner of the vehicle, or that the suspension system includes a plurality of position sensors, although Oldridge (‘501) teaches that the electric vehicle (bus) includes a “pneumatic suspension system” (paragraph [0042]), that would have obviously included air-springs, to one of ordinary skill in the art, as was conventional, even without further teaching, and that one or more pressure-type “mass sensor(s) 36” (paragraph [0042]) may be provided in the vehicle.
However, in the context/field of a suspension for a bus having air springs, Mettrick et al. (‘717) teaches that air springs 60 at each vehicle corner may be provided with a pressure sensor 62 and a position sensor 64, and that the total vehicle weight (paragraphs [0012], [0067], etc.) and the vehicle cross percentage (diagonal weight distribution[5]) may be determined from the respective sensor signals, e.g., based corner forces determined based on air spring pressure and the effective area of the air spring (that is dependent on spring length), etc., e.g., in order to provide the vehicle with  variable/controllable spring rates and ride heights, while meeting target vehicle cross percentage, front weight distribution, ride height, etc.
It would have been obvious at the time the application was filed to implement or further modify the Takagi et al. (JP, ‘849) electric vehicle control apparatus and method so that the pneumatic suspension system taught by Oldridge (‘503) included four air springs at the four corners of the vehicle, as taught by Mettrick et al. (‘717), and that the air springs were each provided with a respective pressure/mass sensor as taught by Mettrick et al. (‘717) and Oldridge (‘501) and with a respective position sensor as taught by Mettrick et al. (‘717), and so that the weight of the vehicle and the (cross/front) weight distribution of the vehicle would have been determined, as/in the manner taught by Mettrick et al. (‘717), for controlling spring rates, ride heights, weight distributions, etc. in the suspension (control) system of vehicle, in order that a conventional pneumatic suspension system arrangement (with air springs at respective vehicle corners) would have been used for the vehicle, in order that the suspension system/air springs would have been able to control the spring rates, ride heights, etc. of the pneumatic suspension system in the vehicle, as taught by Mettrick et al. (‘717), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR)
As such, the implemented or further modified Takagi et al. (JP, ‘849) electric vehicle control apparatus and method would have rendered obvious:
per claim 3, depending from claim 1, wherein the control system [e.g., 1 in Takagi et al. (JP, ‘849), 12 in Oldridge (‘501), and/or the controller 56 in Mettrick et al. (‘717)] is configured to determine a weight distribution in the electric vehicle based on the received data from the suspension system [e.g., from the respective corner forces (pressure x area) determined in Mettrick et al. (‘717); paragraphs [0062], [0067], etc.];
per claim 5, depending from claim 1, wherein the suspension system includes a plurality of air-springs and a plurality of pressure sensors configured to detect a pressure associated with the plurality of air-springs [e.g., as shown in FIG. 1 of Mettrick et al. (‘717); and as suggested by Oldridge (‘501)];
per claim 6, depending from claim 5, wherein the received data from the suspension system includes data from the plurality of pressure sensors [e.g., block 202 in FIG. 2 and paragraph [0075] in Mettrick et al. (‘717)];
per claim 7, depending from claim 1, wherein the suspension system includes one or more air-springs positioned proximate each corner of the vehicle [e.g., as shown at 60 in FIG. 1 of Mettrick et al. (‘717)], and pressure sensors configured to detect the pressure associated with the one or air-springs positioned proximate each corner [e.g., as shown at 62 in FIG. 1 of Mettrick et al. (‘717)];
per claim 8, depending from claim 1, wherein the suspension system includes a plurality of position sensors [e.g., as shown at 64 in FIG. 1 of Mettrick et al. (‘717)], wherein the plurality of position sensors are arranged to determine the height of each corner of the electric vehicle [e.g., the (ride) height of the vehicle frame or chassis, in Mettrick et al. (‘717), as determined (at the four corners) by the position sensors 64] above a common datum [e.g., obviously, the bottom/portion of each respective air spring 60 in Mettrick et al. (‘717) as attached to the mounts on the axle assemblies (paragraph [0036]) in conventional manners, with the plurality of mount positions at the axles together constituting a common datum];
per claim 11, an electric vehicle, comprising:
a powertrain configured to provide traction [e.g., FIG. 1 in Takagi et al. (JP, ‘849)], the powertrain including an power controller [e.g., 2 in Takagi et al. (JP, ‘849), including the inverter(s) 60 of Oldridge (‘501)] operatively coupled to an electric motor, the power controller being configured to control the electric motor based on a received power signal [e.g., the torque instruction value Tc in Takagi et al. (JP, ‘849); and 74 in Oldridge (‘501)];
an accelerator pedal [e.g., 3 in Takagi et al. (JP, ‘849)];
a suspension system [e.g., the pneumatic suspension system in Oldridge (‘501) having the air springs, etc. as taught by Mettrick et al. (‘717)] including (a) one or more air-springs [e.g., as taught at 60 by Mettrick et al. (‘717)] and (b) one or more pressure sensors [e.g., as taught at 62 by Mettrick et al. (‘717)] configured to detect a pressure in the one or more air-springs; and
a control system [e.g., 1 in Takagi et al. (JP, ‘849), 12 in Oldridge (‘501), and 56 in Mettrick et al. (‘717)] configured to:
receive data from the accelerator pedal [e.g., as shown in FIGS. 1 and 2 of Takagi et al. (JP, ‘849)];
receive data from the one or more pressure sensors of the suspension system [e.g., from the mass sensor(s) 36 in Oldridge (‘501), for providing the estimated total vehicle weigh in Takagi et al. (JP, ‘849)];
determine [e.g., at 13 in Takagi et al. (JP, ‘849)] the power signal [e.g., the torque instruction value Tc in Takagi et al. (JP, ‘849); and 74 in Oldridge (‘501)] based on (i) the accelerator pedal data [e.g., based on Tb that is based on the amount detected by the accelerator operation amount detector 3] and (ii) the data from the one or more pressure sensors [e.g., the estimated total vehicle weight, in FIG. 2 of Takagi et al. (JP, ‘849)];
per claim 12, depending from claim 11, wherein the control system is configured to determine a weight of the electric vehicle [e.g., the mass/weight of the electric vehicle in Oldridge (‘501); and the estimated total vehicle weight, in FIG. 2 of Takagi et al. (JP, ‘849)] based on the received data from the one or more pressure sensors [e.g., as taught by Oldridge (‘501) and Mettrick et al. (‘717)];
per claim 13, depending from claim 11, wherein the control system is configured to determine a weight distribution in the electric vehicle based on the received data from the one or more pressure sensors [e.g., as taught by Mettrick et al. (‘717), vis-à-vis the vehicle cross weight percentage and the vehicle front distribution];
per claim 14, depending from claim 11, wherein the control system is configured to determine a torque request signal based on the received data from the accelerator pedal [e.g., Tb as output from 11 in FIG. 2 of Takagi et al. (JP, ‘849)], and modify the determined torque request signal based on the received data from the one or more pressure sensors to produce the power signal [e.g., as modified based on the estimated total vehicle weight received at 13 in FIG. 2 of Takagi et al. (JP, ‘849), obviously from the suspension mass sensor(s) 36 as taught by Oldridge (‘501)];
per claim 15, depending on claim 11, wherein the suspension system includes one or more air-springs positioned proximate each corner of the vehicle [e.g., as taught by Mettrick et al. (‘717), and as was conventional for pneumatic suspension systems taught by Oldridge (‘501)], and the one or more pressure sensors are configured to separately detect the pressure in the one or air-springs positioned proximate each corner [e.g., as apparently taught by Mettrick et al. (‘717) e.g., in FIG. 1; and as suggested by Oldridge (‘501)];
per claim 16, depending on claim 11, wherein the suspension system further includes a plurality of position sensors [e.g., as shown at 64 in FIG. 1 of Mettrick et al. (‘717)], wherein the plurality of pressure sensors are arranged to determine the height of each corner of the electric vehicle [e.g., the (ride) height of the vehicle frame or chassis, in Mettrick et al. (‘717), as determined (at the four corners) by the position sensors 64] above a common datum [e.g., obviously, the bottom/portion of each respective air spring 60 in Mettrick et al. (‘717) as attached to the mounts on the axle assemblies (paragraph [0036]) in conventional manners, with the plurality of mount positions at the axles together constituting a common datum];
per claim 19, depending from claim 17, wherein receiving the data indicative of vehicle weight includes receiving at least pressure data [e.g., as taught by Oldridge (‘501) and Mettrick et al. (‘717)] associated with one or more air-springs [e.g., as taught by Mettrick et al. (‘717), and as was conventional for pneumatic suspension systems taught by Oldridge (‘501)] of the suspension system;
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Vahidi literature is cited by Takagi et al. (JP, ‘849) at paragraph [0032] as an “example” of “a known method” for implementing the fluctuation amount estimation unit 12.
The Vossloh Kiepe brochures relate to particular mass sensors referenced by Oldridge (‘501) at paragraphs [0042] and [0043].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Corresponds to Japanese patent registration JP,5371855,B.
        2 The examiner below/on the next page applies Google machine translations to the legends in FIG. 2 as filed of Takagi et al. (JP, ‘849):
        
    PNG
    media_image1.png
    707
    1467
    media_image1.png
    Greyscale

        
        3 The examiner cites herewith, as literature, a 2004 Kiepe EGP brochure describing the electronic weight transmitter for use with “vehicles equipped with a pneumatic spring system”, so that the load of the vehicle can be determined by the pressure.
        4 The examiner cites herewith, as literature, a 2004 Kiepe EGM brochure.
        5 Paragraph [0062], “The vehicle cross percentage expresses the weight distribution of the vehicle 10 that is based on the corner force of the right front corner plus the corner force of the left rear corner divided by the sum of the corner forces.”